UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13G Under the Securities Exchange Act of 1934 ENERGIZER RESOURCES INC. (Name of Issuer) COMMON SHARES (Title of Class of Securities) 91702P104 (CUSIP Number) December 6, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ X ] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page1 of 5pages CUSIP No.91702P104 1. Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only). Dundee Corporation (“Dundee Corp.”) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) N/A (b) 3. SEC Use Only 4. Citizenship or Place of Organization: Toronto, Ontario, Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 11,076,150 common shares and 10,000,000 warrants 6. Shared Voting Power Nil 7. Sole Dispositive Power 11,076,150 common shares and 10,000,000 warrants 8. Shared Dispositive Power Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person 8,000,000 common shares and 10,000,000 warrants are held by Dundee Corp. and 3,076,150 common shares are held in client accounts managed by a subsidiary of Dundee Corp. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)N/A Percent of Class Represented by Amount in Row (9) 17.5% on a partially diluted basis Type of Reporting Person (See Instructions) CO Page2 of5 pages Item 1. Name of Issuer Energizer Resources Inc. (b) Address of Issuer's Principal Executive Offices 141 Adelaide Street West, Suite 520, Toronto, Ontario, Canada, M5H 3L5 Item 2. (a) Name of Person Filing Dundee Corporation (b) Address of Principal Business Office or, if none, Residence 1 Adelaide Street East, 28th Floor, Toronto, Ontario, Canada M5C 2V9 (c) Citizenship Canadian (d) Title of Class of Securities Common Shares and Warrants (e) CUSIP Number Item 3. If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Page3 of 5pages Item 4. Ownership. (a) Amount beneficially owned: 8,000,000 common shares and 10,000,000 warrants are held by Dundee Corp. and 3,076,150 common shares are held in client accounts managed by a subsidiary of Dundee Corp. (b) Percent of class:17.5% on a partially diluted basis (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote11,076,150 common shares and 10,000,000 warrants (ii) Shared power to vote or to direct the voteNil (iii) Sole power to dispose or to direct the disposition of11,076,150 common shares and 10,000,000 warrants (iv) Shared power to dispose or to direct the disposition ofNil Item 5.
